DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,344,150. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘150 recites an article of footwear comprising a component, wherein the component is made by a process comprising crosslinking and foaming a first composition, wherein the first composition comprises: a partially hydrogenated thermoplastic elastomeric block copolymer, the partially hydrogenated thermoplastic elastomeric block copolymer comprising: one or more A blocks comprising aromatic repeat units, one or more B blocks comprising aliphatic repeat units, and one or more first ethylenically unsaturated groups present on one or both of the aromatic repeat units and the aliphatic repeat units; an olefinic block copolymer, wherein the olefinic block copolymer is a copolymer of a first alpha-olefin and a second alpha-olefin different from the first alpha-olefin, and wherein the olefinic block copolymer comprising one or more second ethylenically unsaturated groups; an alpha-olefin linking polymer, wherein the alpha-olefin linking polymer comprises one or more aliphatic sidechains; and an ethylene-vinyl acetate copolymer wherein a sum of a ratio I, II, III, IV, V and VI is from about 5.0 to about 16.0; wherein the ratio I is a ratio of a total parts by weight of the olefinic block copolymer present in the composition to a total parts by weight of the partially hydrogenated thermoplastic elastomeric block copolymer present in the composition, wherein the ratio V is a ratio of the total parts by weight of the one or more ethylene-vinyl acetate copolymers present in the composition to a total parts by weight of the olefinic block copolymer present in the composition (claim 1), wherein the ratio I is from about 0.65 to about 7.00 (claim 11). 
US Patent ‘150 recites that the component is a midsole (claim 3). US Patent ‘150 recites that the first composition comprises about 5 parts by weight to about 20 parts by weight of the partially hydrogenated thermoplastic elastomeric block copolymer based upon an entire weight of the resin components, wherein the entire weight of the resin components, based upon a total parts by weight of the polymers in the first composition, is about 40 parts by weight to about 86 parts by weight (claim 4). US Patent ‘150 recites that the first composition comprises about 5 parts by weight to about 20 parts by weight of the olefinic block copolymer by weight based upon an entire weight of the resin components, wherein the entire weight of the resin components, based upon a total parts by weight of the polymers in the first composition, is about 40 parts by weight to about 86 parts by weight (claim 5). 
US Patent ‘150 recites that the first composition further comprises one or both of a free-radical initiator and a chemical blowing agent (claim 7). US Patent ‘150 recites that the component has an energy return of about 60% to about 85% (claim 10). US Patent ‘150 recites that the ethylene-vinyl acetate copolymer has a vinyl acetate content of about 10% to about 45% by weight based upon the weight of the ethylene-vinyl acetate copolymer (claim 14). US Patent ‘150 recites that the ratio V is from about 2.50 to 4.50 (claim 16). US Patent ‘150 recites that the first composition comprises about 30 parts by weight to about 60 parts by weight of the ethylene-vinyl acetate copolymer based upon an entire weight of the resin components, wherein the entire weight of the resin components, based upon a total parts by weight of the polymers in the first composition, is about 40 parts by weight to about 86 parts by weight (claim 18). US Patent ‘150 recites that the component has an energy return of about 70% to about 85% (claim 19). US Patent ‘150 recites that the first composition comprises about 15 parts by weight to about 35 parts by weight of the alpha-olefin linking polymer based upon an entire weight of the resin components, wherein the entire weight of the resin components, based upon a total parts by weight of the polymers in the first composition, is about 40 parts by weight to about 86 parts by weight (claim 6). US Patent ‘150 recites that the first alpha-olefin linking polymer comprises ethylene and 1-butene (claim 13). This meets instant claim 15. 
US Patent ‘150 recites that the olefinic block copolymer does not comprise a cycloalkyl olefin (claim 12). 
It would have been obvious to one or ordinary skill in the art to combine the elements of the claims of US Patent ‘150, including embodiments which meet the instant claims. As stated in MPEP 2123, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…present in the composition to a total parts by weight…present in the composition.” It is unclear if the claim is referring only to the first composition, or if “the composition” contains components other than the first composition. The claim does not recite that the first composition of part of a larger composition which is used to produce the article, and is therefore unclear what the scope of “the composition” in lines 16-17 of claim 1 is. Therefore, claims 1 and all claims dependent there (2-20) are indefinite. 
Claim 3 recites the limitation "the resin components" in lines 3 and 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously refer to a resin or resin components, nor does the claim on which claim 3 depends, which is claim 1. The same issue is present in lines 3-4 of claim 4 and lines 3-4 of claim 12.  Claim 2 recites “the entire composition” in 6 of the claim. There is insufficient antecedent basis for “the entire composition.” Claim 3 does not previously refer to “an entire composition,” nor does the claim on which claim 3 depends, which is claim 1. The same issue is present in 5 of claim 4 and lines 5 of claim 12.  Additionally, the scopes of “the composition” in line 4 of claim 2 and “the entire composition” in line 6 of claim 3 are unclear. It is unclear if “the composition” refers to the first composition of claim 1, on which claim 3 depends, or if other components are present in a second and larger composition. Likewise, it is unclear if “the entire composition” refers to the first composition, or if other components are present in a larger composition. The same issue is present in lines 3-5 of claim 4 and lines 3-5 of claim 12. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2010/0099784).
Su et al. teach a thermoplastic elastomer material, used to produce a foaming material for footwear (paragraph [0040]), comprising a hydrogenated styrenic/conjugated diene copolymer in a range of 5 to 35% by weight (paragraph [0025]); at least one of an acetate copolymer in a range of 3 to 30% by weight; and from 20 to 60% by weight of a polyolefin. See abstract. Particular examples of hydrogenated styrenic/conjugated diene copolymer are SEBS and SEEPS. See paragraphs [0044]-[0045]. SEBS is an identical type of material used in the Examples of the instant invention as the block copolymer described in the instant claims and therefore appears to meet the requirements of the thermoplastic elastomeric block copolymer of the instant claims 1-20. The SEBS and SEEPS block copolymers used in Su et al. have a first and third “A” block (styrene) and second “B” block located between the first and third blocks, wherein the first block is aromatic and the second block comprises an aliphatic polymer having ethylenically unsaturated groups (polymerized butadiene) attached thereto.  SEEPS additionally meets the olefinic block copolymer of the instantly claimed invention. Su teaches the available unsaturated double bonds of a polymeric unit of the conjugated diene is under 10% (paragraph [0044]) and therefore are present meeting the limitation having ethylenically unsaturated groups present. Neither SEBS or SEEPS contain a cycloalkyl olefin. This meets instant claim 9. The block copolymers further meet instant claim 16. 
While Su et al. may not expressly disclose that the compositions include two or more hydrogenated styrenic/conjugated diene copolymers, MPEP 2144.06 states: 

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Therefore, given that Su et al. teaches crosslinked and foamed articles for footwear made from a thermoplastic elastomeric composition comprising a hydrogenated styrenic/conjugated diene copolymers, it would have been obvious to use a combination of different types of hydrogenated styrenic/conjugated diene copolymers, each having ethylenically unsaturated groups, in a total amount of 5 to 35%, and thereby arrive at the instantly claimed invention, given the teachings of Su et al. Use of, for example, SEBS together with SEEPS in Su et al., which is obvious given the discussion above, corresponds to the instantly claimed partially hydrogenated thermoplastic elastomeric block copolymer and olefinic block copolymer of the instant claims, respectively.
Su et al. further teaches that the polyolefinic materials used in the invention include ethylene vinyl acetate, ethylene-butylacrylate, ethylene-α-olefin copolymer, and combinations thereof. The recited amounts of these materials are 3 to 30wt% EVA, 3 to 30wt% ethylene-butylacrylate (see abstract which discloses that at least one of an acetate and an acrylate copolymer are present in an amount of 3 to 30wt%); and 20 to 60wt% polyolefin. The EVA and ethylene butyl acrylate of Su et al. correspond to the instantly claimed ethylene vinyl acetate and alpha-olefin linking copolymer of instant claims 14-15. The butyl group of the butyl acrylate of the ethylene butyl acrylate copolymer corresponds to the instant claimed “aliphatic side chain”. The ratio of EVA to olefinic block copolymer (which is obvious given the teachings above) in Su et al. is a range of from about 0.6 to 6 (corresponding to ratio V of the instant claims). This overlaps instant claim 11. 
The amount of hydrogenated styrenic/conjugated diene copolymer of Su et al. is 5 to 35% by weight, meaning if a combination of two is used, which is obvious given the reasons above, one of ordinary skill in the art would recognize that any amount of each copolymer may be used as long as the total was 5-35 wt%. In other words, given a mixture of two copolymer, the amount of the first copolymer will be greater than 0 up to 35 wt% and the amount of the second will be 35wt% to greater than 0wt% with the proviso that at least 5 wt% minimum (in total) of both is present. This results in a ratio of one (meeting the instantly claimed thermoplastic elastomeric block copolymer) to the other (meeting the instantly claimed olefinic block copolymer) of about 1/35 to about 35/1, or about 0.03 up to about 35. This overlaps the ratio of instant claims 1 and 7-8. This further results in amounts which overlap instant claims 3-4. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Su et al., to use amounts of a first styrene/butadiene block copolymer (corresponding to the instantly claimed partially hydrogenated thermoplastic elastomeric block copolymer), a second styrene butadiene block copolymer (which corresponds to the olefinic block copolymer of the instant claims), an amount of ethylene butyl acrylate (which corresponds to the instantly claimed alpha-olefin linking copolymer), and an amount of EVA (which corresponds to the instantly claimed ethylene vinyl acetate copolymer), including a ratio which meets instant claims 1, 7-8, and 11 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
It is noted that the materials of Su et al. are foamed and comprise a crosslinking agent (paragraph [0047]) and crosslinked products. This means Su et al. comprises the crosslinked reaction product the composition described above, the crosslinked and foamed reaction product of which is used to produce footwear. 
The thermoplastic elastomeric foaming materials of Su et al. comprise at least one additive including a foaming agent and a crosslinking agent. Examples of the foaming agent include azodicarbonamide, which is a chemical blowing agent. 
Regarding instant claim 13, Su et al. expressly teaches that the compositions of the invention are used in soles of shoes (paragraph [0003]). One of ordinary skill in the art would at once envisage any of midsoles, insoles, or outsoles, given this teaching. Additionally, the products formed in Su et al. have an energy return which meets instant claim 4. See Table 4 of Su et al. 
Regarding instant claim 6, the products formed using the thermoplastic elastomer foaming material of Su et al. have an energy of return of 60% or 65%, which meets instant claim 6. 
Each of the claims are rejected as indefinite for the reasons indicated above. Su, described above, is the closest prior art. There are no prior art rejections over claims 12, 13, 15, or 17-20. The scope of claim 12 is unclear. Su fails to disclose an energy return which meets claim 13; an amount of alpha-olefin which meets instant claim 15; the elongation at break of instant claim 17; that the partially hydrogenated block copolymer contains a polyether, polyester, polycarbonate, polyamide, polyketone, or polysiloxane as required by instant claim 18. Su fails to disclose and olefinic block copolymer containing an alpha-olefin having 6 to 12 carbon atoms. Su fails to disclose that two EVA copolymers are presnt in the amounts required by instant claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766